Citation Nr: 1446125	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-07 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic respiratory distress, including on account of sinusitis, asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1973.

She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded her claim in June 2010 so she could have a hearing before a Veterans Law Judge (VLJ) of the Board.  She later had a videoconference hearing in December 2010.  The undersigned VLJ presided.  A transcript of the hearing is in the claims file.  

The Board subsequently again remanded the claim in March 2011 for still further development, including for a VA compensation examination and supplemental opinion since additional medical comment was needed regarding the nature and origins of this claimed respiratory disorder.  That requested development since has been completed, but only to the extent the claim specifically concerns sinusitis.  So the Board is going ahead and deciding this portion of the claim.  Whereas the Board is again remanding the remaining portion of the claim concerning the other respiratory impairment also being alleged due to asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections.

Because this appeal was partly processed electronically using the Virtual VA paperless claims processing system, any future consideration of this case should take into consideration the existence of this electronic record.  


FINDING OF FACT

There is no probative, meaning competent and credible, evidence of record indicating the Veteran's sinusitis was incurred during her active military service or for many years thereafter or is otherwise attributable to her service.  


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for sinusitis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence she is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

This duty to notify was satisfied prior to the initial RO decision at issue by way of a letter sent to the Veteran in August 2006 informing her of the types of information and evidence necessary to substantiate her claim and the division of responsibility between her and VA in obtaining this necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In addition, the letter met the notification requirements set out for service connection claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including as concerning the "downstream" disability rating and effective date elements of this type of claim in the eventuality service connection is granted.  

VA also has a duty to assist the Veteran in fully developing this claim.  This duty includes assisting her in the procurement of service treatment records (STRs) and other pertinent treatment records from prior to and since her service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility the assistance would help substantiate the claim.

All relevant evidence necessary for an equitable resolution of this portion of the claim has been identified and obtained, to the extent obtainable.  The relevant evidence includes the STRs, Social Security Administration (SSA) records, private medical records, VA outpatient treatment reports, the reports of July 2007 and April 2011 VA compensation examinations, as well as personal statements from the Veteran and her representative.


While the report of the July 2007 VA examination was incomplete and the subsequent report of the April 2011 VA examination of the nose, sinus, larynx and pharynx reflects that the examiner failed to discuss the past diagnoses of sinusitis made during the pendency of the appeal in finding the Veteran did not have a current sinusitis disability, the Board nonetheless finds that adjudication of this portion of the claim is not prejudicial to the Veteran.  In this regard, the Board points out that sinusitis was not complained of, treated or diagnosed during the Veteran's service and was not initially noted for many years following her service.  Therefore, as there is neither suggestion of this condition during her service or an indication that any current sinusitis is related to her service or dates back to her service (even on the chance she is still having issues with it), another remand for another supplemental VA examination or opinion is not required.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the December 2010 videoconference hearing, it was in compliance with defined procedure since the presiding VLJ discussed the issues and, through questioning, attempted to identify possible sources of additional evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

There is no indication there exists any additional evidence that has a bearing on this particular portion of the claim that has not been obtained and that is obtainable.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of the appeal of this claim.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).


Analysis

After considering the relevant evidence, the Board has split the Veteran's claim of entitlement to service connection for chronic respiratory distress into two parts, this portion being decided (as concerning her claimed sinusitis) and the additional portion that is again instead being remanded (as concerning her additionally claimed asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections).  By law, the Board is required to consider all of this claimed disability, therefore recognizing these several different diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

But, initially, as for the claimed sinusitis in particular, the Board finds that the most probative evidence of record (meaning the most competent and credible) does not tend to indicate this condition was incurred during the Veteran's military service or for many years thereafter or that it is otherwise related or attributable to her service.  Thus, service connection for sinusitis is not warranted.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent and credible evidence showing:  (1) the present existence of the claimed disability or, at the very least, its existence at some point since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  


Here, the probative evidence of record, including private and VA medical records and the report of the July 2007 VA compensation examination, confirm the Veteran has received the requisite diagnosis of sinusitis during the pendency of this appeal, despite the April 2011 VA examiner's contrary conclusion that there was no clinical evidence of sinusitis (perhaps only referring to at the time of that particular evaluation, however).  In any event, given the several earlier diagnoses, there is no disputing the Veteran at least has had this claimed condition since filing her claim for service connection for it.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even if the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).  Consequently, the determinative issue instead is whether her sinusitis is attributable to her military service or dates back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As already alluded to, the STRs are completely unremarkable for any complaints, findings, treatment or diagnosis of sinusitis.  While these records show the Veteran was treated for an upper respiratory infection (URI), acute respiratory distress, a head cold, subacute bronchitis and pharyngitis, there was no indication of sinusitis in her STRs, either by subjective complaint or in the way of any objective medical finding.

Moreover, there is no evidence of the required correlation ("nexus") between any sinusitis diagnosed since the Veteran's service (again, more specifically, meaning since the filing of her claim) and anything that occurred during her service.  

The private medical records dating back to September 1995 reflect sinus problems initially were noted in November 1998, characterized as sinus congestion along with a cough and tightness in the chest, but diagnosed as a severe cold, not sinusitis.  Thereafter, a history of chronic sinusitis was diagnosed as early as December 1998 in the private medical records.  In addition, the VA medical records dating back to December 2002 reflect that sinusitis was initially diagnosed at a VA facility in November 2000.  Thus, the post-service medical evidence reflects this condition was initially treated some 25 years following the Veteran's discharge from service.  There are no post-service medical records - including in the interim - indicating this condition either had originated during the Veteran's service or is otherwise related or attributable to any incident of her service.  The Board may consider the absence of any indication of a relevant medical complaint until so relatively long after her service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


Also bear in mind that sinusitis is not a chronic (meaning necessarily permanent) condition according to 38 C.F.R. § 3.309(a).  Thus, the Board may not presume it was incurred during the Veteran's service, even if it had manifested to a compensable degree within a year of her discharge from service, which, as mentioned, it did not.  But also, aside from the fact that it was not initially noted during the Veteran's service, she as well cannot establish the required nexus between any current sinusitis and her service alternatively under § 3.303(b) by showing continuity of symptomatology since her service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

The Board recognizes her statements of having experienced symptoms of sinusitis since being treated for pneumonia and bronchitis in service.  But while she is competent to report treatment and symptoms of a disorder, she is not competent to diagnose or medically attribute any current disability to another disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  So while she is competent to identify sinus symptoms in a general or pejorative sense, she is not competent to attribute the symptoms to her pneumonia or bronchitis in service or to chronic sinusitis since her service, as these types of conclusions require medical expertise that she is not shown to have.  Therefore, her statements are only competent to the extent that she reportedly has experienced sinus-related problems or issues since her service.  

Nevertheless, while competent, her lay statements regarding these purported continued sinus problems since her service are not also credible as they are inconsistent with the contemporaneous medical evidence of record.  In deciding this claim, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  To ultimately have probative value, evidence must be both competent and credible.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Here, it is worth reiterating that sinusitis was not complained of, treated or diagnosed at any time during the Veteran's service, according to her STRs.  On the occasions when she had potentially relevant complaints, they were ultimately attributed to other diagnoses, not sinusitis.  Aside from that, despite having private treatment records dating back to 1995, sinus problems were not initially noted in any medical record until approximately November 1998, when initial sinus complaints were noted in private medical records as symptoms of a severe cold, and sinusitis was only initially noted in a subsequent December 1998 private treatment report diagnosing a history of sinusitis, although even then this report does not detail any history of sinus problems reported by the Veteran.  As already explained, the principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sinusitis is not a chronic disease or condition according to this VA regulation.

In sum, then, service connection is not warranted for sinusitis since, not only is there no competent and credible evidence of this disease's presence during the Veteran's service, but also not the required attribution of this disease to anything that occurred during her service.  Accordingly, the preponderance of the evidence is against this claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for sinusitis must be denied.  See 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for sinusitis is denied.  



REMAND

As concerning the remaining portion of the claim for service connection for chronic respiratory distress, including the additionally alleged asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections, the April 2011 VA compensation examiner who performed the respiratory evaluation did not provide any supporting data or reasoned explanation or analysis as to why he concluded the Veteran did not have any evidence of a current respiratory disorder, despite both private and VA medical records demonstrating that, during the period of the appeal, she has been variously treated for and diagnosed with:  bronchitis, mild pneumonia, chronic complaints of trouble breathing, a history of asthma, asthmatic syndrome, chronic asthmatic symptoms, rule out chronic obstructive pulmonary disease (COPD), bronchospasm, and URI symptoms.  Moreover, she also has been awarded SSA disability benefits owing to her asthma, another fact that was not addressed or otherwise accounted for during the VA examination.  Also, the examiner failed to address the Veteran's statements of having continued symptoms of breathing problems, bronchitis and URIs since her service.  This VA examiner's opinion therefore is inadequate, and it is incumbent on the Board in this circumstance to obtain all necessary supplemental comment.  38 C.F.R. § 4.2.  Once VA undertakes the effort to provide an examination for a medical nexus opinion in a claim of entitlement to service connection, even if not statutorily obligated to, the duty to assist requires that VA ensure the adequacy of the examination and opinion, else, notify the Veteran why this cannot be done.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  


Accordingly, this remaining portion of the claim is REMANDED for the following additional development and consideration:

1.  Obtain a supplemental VA medical nexus opinion regarding the Veteran's claim of entitlement to service connection for chronic respiratory distress.  The claims file, including a complete copy of this remand and the potentially relevant findings during and since service, must be made available to and reviewed by the examiner for the complete history, so the opinion is fully informed.  

In making this necessary determination, the examiner must remain mindful that the Veteran is competent to report certain events having occurred during her service and is competent to report on symptoms experienced and treatment provided both during and since her service because this is based on her firsthand knowledge.  The Board ultimately will also have to assess her credibility, as only then does her lay testimony ultimately have probative value.

In the meantime, the examiner is specifically asked to review:

(a).  The private and VA medical records showing that, during the period of the appeal, the Veteran has been variously treated for and diagnosed with:  bronchitis, mild pneumonia, chronic complaints of trouble breathing, a history of asthma, asthmatic syndrome, chronic asthmatic symptoms, rule out COPD, bronchospasm, and URI symptoms; and 

(b).  The SSA disability award for asthma.  

(c).  The Veteran's statements regarding continued symptoms of breathing problems, bronchitis and URIs since her service.  

The examiner is then asked to answer the following:  

(a).  Specify the Veteran's current respiratory disorders, including those diagnoses made since she filed her claim in April 2006.

*It is not enough merely to conclude she does not have these claimed conditions, even if not diagnosed during this current or prior evaluation.  She only instead needs to show she has had this claimed condition at some point since the filing of her claim, even if now resolved.

Therefore, assuming this threshold minimum pleading requirement is met,

(b).  Is it as likely as not (50 percent or greater probability) that any of the Veteran's currently diagnosed respiratory disorders were incurred during her active military service or are otherwise related to any disease, event, or injury during her service, including treatment for an URI, acute respiratory distress, a head cold, subacute bronchitis and pharyngitis.  

(c).  If the examiner concludes that a current respiratory disorder is not present despite the medical evidence of record demonstrating the various diagnoses of respiratory disorders noted above, he/she is asked to provide an explanation for this conclusion, including a discussion of the respiratory diagnoses made during the period of this appeal and the Veteran's statements.  

It is most essential in providing his/her responses that the VA examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  

If an opinion cannot be expressed without resorting to mere speculation, discuss why such is the case, as an example by indicating whether the inability to provide a definitive opinion is due to the need for further information or other procurable data or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason, whatever that may be, such as there are several possible etiologies within none more prevalent than another.  So the examiner merely saying he/she cannot respond will not suffice.

2.  Ensure the examiner's opinion is responsive to these determinative issues of present disability and causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate this remaining portion of the claim (for the asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections) in light of this and all other additional evidence.  If this remaining portion of the claim continues to be denied, send the Veteran and her representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this remaining portion of the claim.

The Veteran has the right to submit additional evidence and argument concerning this remaining portion of the claim that is being remanded rather than decided.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remaining portion of the claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


